DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10, 12-13, 17 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., Pub.No.: US 20130122244 A1, in view of Marshall et al., Pub. No.: US 20090059609 A1. 
 
Regarding claims 1, 10 & 17, Patel et al. discloses an interior panel & an Aircraft & a method for making an interior panel for an aircraft, an aircraft structure having an interior; and an interior panel disposed in the interior of the aircraft structure, the interior panel comprising & the method comprising the steps of obtaining ([0021] “A cross section of an aircraft interior panel is shown in Figs.1 & 2.” & [0036] While the disclosed embodiments have focused on structures for aircraft interior sidewalls, the materials and processes described herein can be used to manufacture other structures such as ceiling panels, passenger service units, partitions, attendant consoles, galleys, class dividers, coatrooms, environmental control systems and lavatory components.): 
a support substrate having a substrate surface that faces generally in a first direction; 
a first trim section coupled to the support substrate and disposed adjacent to the substrate surface, the first trim section having a first exposed surface extending to a first edge portion; 
a second trim section coupled to the support substrate and disposed adjacent to the substrate surface, the second trim section having a second exposed surface extending to a second edge portion that is disposed adjacent to the first edge portion, wherein the first edge portion is offset from the second edge portion in the first direction to define a gap therebetween;
([0021] “The interior aircraft panel may have a pair of sheets commonly known as facings 2 and 4, separated by a distance and fused at a perimeter of each facing to define an interior volume. The interior volume may be void (as shown in FIG. 2) or may have a reinforcement core 6 to enhance properties such as noise attenuation, thermal insulation or structural rigidity. & [0033]-[0035] The panel system may have the basic structure depicted in FIG. 1. The panel may include a base facing 2, an aft facing 4, and a reinforcement core 6. The panel may also include a decorative film 8 attached to the base facing. In one embodiment, a flexible foaming film may be used to form a composite reinforcement core 6. A pliable foaming film may be placed on an inner surface of either the base or aft facing, or both and exposed to proper temperatures to cause the film to convert to a polymer foam and expand into the space between the base and aft facings when exposed to proper temperatures depending on the foaming material selection that will cause the film to convert to foam. The film may expand to over three times its volume and commingles with a compatible base facing resin, causing similar resins and plastic/polymeric surfaces of both interfaces to fuse together. The expandable foam coats the inner surface of the base facing 2 and acts as a seal. & [0035] In accordance with an alternative basic construction shown in FIG. 2, a multi-featured twin-sheet hollow panel with an exterior barrier is provided. This panel comprises a base facing 2 and an aft facing 4, which are twin-sheet thermoformed together without the reinforcement core (shown in FIG. 1) to form a hollow panel. Each of the facings may be either thermoplastic sheet or polymer composite (e.g., fiber-reinforced plastic). After facings 2 and 4 have been thermoformed together along an outer periphery (and optionally also along an inner periphery, e.g., to form a window recess), an insulation layer 16 may be integrated on the exterior of the aft facing 4. The insulation layer 16 may be a soft pliable foam or fibrous batting, a rigid foam, open cell or closed cell foam, a mixture of open cell and closed cell foams, or may be a honeycomb core and foam system. For example, open-cell structures are known to attenuate noise and closed-cell structures are known to provide thermal protection. The combination of both structures can impart both acoustic and thermal enhancements. In addition, the insulation layer 16 may be attached to the back of the hollow panel using ultrasonic or laser welding techniques. In the alternative, a fiberglass or Nomex fibrous insulation batting may be used in place of foam. Fiberglass batting requires a thin film cover to contain it and prevent movement. In one embodiment, a layer or layers of batting material may be positioned over an aft facing and the a thin film may be positioned over the batting and then fused to the facing surface by, for example, ultrasonic welding, thereby not requiring an underlying cover.);
Patel et al. is not explicit on “light source” , however Marshall et al., US 20090059609 A1, teaches STARRY SKY LIGHTING PANELS and discloses; and 
a light source substantially covered by the first exposed surface and configured to generate light that passes through the gap and illuminates at least a portion of the second exposed surface ([0017] “The novel lighting panels comprise a plurality of small light sources, viz., microminiature light emitting diodes (LEDs), or alternatively, organic light emitting diodes (OLEDs), together with control circuitry interconnected with conductive traces that are printed or otherwise formed directly onto an aircraft structural ceiling panel and/or to a lamination of flexible substrates that are then bonded to such a structural ceiling panel in the form of an applique therefor. The result is a Starry Sky lighting panel construction that is lighter, smaller, less expensive, and easier to retrofit to existing aircraft than existing Starry Sky lighting panel systems.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Marshall et al. with the system disclosed by Patel et al.  in order to provide a lighting panel capable of producing a "Starry Sky" lighting effect and which is easily retrofitted into existing aircraft includes a first substrate, a plurality of microminiature light sources, such as LEDs, mounted on an upper surface of the first substrate, a plurality of electrically conductive traces written on the upper surface of the first substrate so as to make electrical interconnections with respective leads of the light sources, a clear filler material surrounding each light source and tapering down to the upper surface of the first substrate so as to planarize it, and a flexible decorative film laminated over the upper surface of the first substrate and light sources, the decorative film containing a plurality of apertures therethrough, each corresponding in location to a respective light source (See the Abstract and para.[0001]). 


    PNG
    media_image1.png
    164
    539
    media_image1.png
    Greyscale
Regarding claim 3-6,12-13 & 19-20, Patel et al. discloses the interior panel of claim 1
Patel et al. is not explicit on “light source is disposed in the trim section” , however Marshall et al., US 20090059609 A1, teaches STARRY SKY LIGHTING PANELS and discloses,
(claims 3, 13 & 19) wherein the light source is disposed in the first trim section underlying the first exposed surface ([0025] As illustrated in FIG. 3F, a clear film 26, e.g., Tedlar or the like, is then installed over the laminate, followed by a final decorative film (declam) having a desired color and/or  decorative pattern. Small apertures or vias 30 are then cut through the decorative Tedlar to provide a light emitting opening at each micro LED 20.).
(claim 4) wherein the light source includes a light-emitting diode (LED) ([0017] “The novel lighting panels comprise a plurality of small light sources, viz., microminiature light emitting diodes (LEDs), or alternatively, organic light emitting diodes (OLEDs), together with control circuitry interconnected with conductive traces that are printed or otherwise formed directly onto an aircraft structural ceiling panel and/or to a lamination of flexible substrates that are then bonded to such a structural ceiling panel in the form of an applique therefor.”).
(claims 5, 12 & 20) further comprising a lens disposed one of across and adjacent to the gap ([0024] As illustrated in FIG. 3E, each LED 20 is potted in its respective opening 16 by depositing a clear filler material 24 around the LED so as to fill any gaps around it and thereby "planarize" it, i.e., provide a relatively smooth upper surface on the laminate in the area of the LED. The resulting substrate-LED assembly may then be cured, e.g., by UV radiation, if UV curing adhesives are used, or alternatively, may be co-cured with an underlying aircraft structural ceiling panel 12 with heat, e.g., in a crush core or autoclave process.).
(claim 6) wherein the lens is configured as a frosted lens that diffuses the light ([0006] “aircraft ceiling lighting panels and methods for manufacturing them are provided that produce a starry nighttime sky effect by means of an arrangement that does not use Diehl lenses, lens holders, wired LEDs and associated point-to-point wiring, thereby reducing panel weight, volume, manual fabrication and assembly labor, repetitive injuries, and that provides lighting panels that are easily retrofitted to existing aircraft.).
Examiner Remarks: Choosing a lens type is considered a design choice.

Claims 2 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., Pub.No.: US 20130122244 A1, in view of Marshall et al., Pub. No.: US 20090059609 A1, further in view of Neuman et al., Pub.No.: US 20110080629 A1.

Regarding claims 2 & 18, Patel et al. discloses the interior panel of claim 1. 
Patel et al. is not explicit on “exposed surfaces are spaced apart from the support substrate...” , however Neuman et al., US 20110080629 A1, teaches ELECTRO-OPTICAL ELEMENT INCLUDING IMI COATINGS and discloses, 
wherein the first exposed surface and the second exposed surface are each independently spaced apart from the support substrate in the first direction ([0015] “One aspect of the present invention is an electrochromic element comprising a first substrate having a first surface and a second surface opposite the first surface, a second substrate in spaced-apart relationship to the first substrate and having a third surface facing the second surface and a fourth surface opposite the third surface, and an electrochromic medium located between the first and second substrates, wherein the electrochromic medium has a light transmittance that is variable upon the application of an electric field thereto.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Neuman et al. with the system disclosed by Patel et al.  in order to provide an electrochromic element with a transparent electrode layer covering at least a portion of at least a select one of the first surface, the second surface, the third surface, and the fourth surface, wherein the transparent electrode layer comprises an insulator/metal/insulator stack. The materials utilized to construct the insulator/metal/insulator stack are selected to optimize optical and physical properties of the electrochromic element such as reflectivity, color, electrical switch stability, and environmental durability. (See the Abstract and para.[0002]). 

Claims 7-9 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., Pub.No.: US 20130122244 A1, in view of Marshall et al., Pub. No.: US 20090059609 A1, further in view of STAUDIGEL, Pub.No.: US 20150232165 A1.

Regarding claims 7-9 & 14-16; Patel et al. discloses the interior panel of claim 1.
Patel et al. is not explicit on “trim sections with outer coverings & exposed surfaces” , however STAUDIGEL, US 20150232165 A1, teaches AIRCRAFT PANEL FOR AN INTERIOR OF AN AIRCRAFT AND METHOD FOR MAKING THE AIRCRAFT PANEL and discloses,
(claims 7 & 14) wherein the first trim section includes a first outer covering, and wherein the second trim section includes a second outer covering, and wherein the first outer covering includes the first exposed surface and the second outer covering includes the second exposed surface,
(claims 8 & 15) wherein the first trim section further includes a first trim substrate that is coupled to the support substrate underlying the first outer covering, and wherein the second trim section further includes a second trim substrate that is coupled to the support substrate underlying the second outer covering;
.(claims 9 & 16) wherein the first trim section further includes a first filler that is disposed between the first trim substrate and the first outer covering, and wherein the second trim section further includes a second filler that is disposed between the second trim substrate and the second outer covering ;
([0021] “The receptacle is configured, for example, as a cut-out in the prepreg layer, which has the shape and size of the switching element and/or is matched to the latter. ... one switching element being set in particular on the edge region of the supporting element,”. & [0036] The aircraft panel 1 has a sandwich structure 2, which comprises a covering section 3, a core section 4 and a bottom section 5 as sandwich layers. The core section 4 is arranged between the covering section 3 and the bottom section 5. During the production of the aircraft panel 1, the bottom section 5, the core section 4 and the covering section 3 are laid on one another and pressed with one another to form the sandwich structure 2. & [0037] The covering section 3 comprises a prepreg layer 6 and a lower prepreg layer 7, which are configured as a fibre composite material.” & [0038] The lower prepreg layer 7 rests on the core section 4 and connects the covering section 3 with the core section 4. The prepreg layer 6 is arranged to be spaced apart from the core section 4 in the direction of a visible side 10 of the aircraft panel 1. In the integrated state of the aircraft panel 1, the visible side 10 is visible and/or can be touched by occupants, as a lining component or equipment component in the aircraft. & [0039] “The receptacle 14 is configured as a cut-out which, in shape and/or size, resembles the switching element 8 and/or is matched to the latter. In particular, the switching element 8 is arranged in a layer sequence, at least in some sections underneath the prepreg layer 6. The receptacle 14 can also be configured in size or shape such that the same overlaps the switching element 8 in & [0045] The covering section 3 comprises a lower film, which is configured as a lower adhesive film 19. The lower adhesive film 19 is arranged between the supporting element 9 and the switching element 8. ..the supporting element 9 and the switching element 8 are adhesively bonded to each other via the lower adhesive film 19” & [0046] “The upper adhesive film 20 covers over the switching element 8 and/or extends completely over the latter. It is arranged in the layer sequence between the switching element 8 and the prepreg layer 6, being covered by the prepreg layer 6, at least partly and/or in some sections, and/or overlapping the latter in plan view.”& [0047] The aircraft panel 1 has a covering film 21, in particular a polyvinyl fluoride film (so-called Tedlar film), which is arranged on the prepreg layer 6 and forms the visible side 10 of the aircraft panel 1. ...Optionally additionally, a lacquer layer can be applied to the covering film 21 in order to improve an optical quality and to protect a surface of the aircraft panel 1.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by STAUDIGEL with the system disclosed by Patel et al.  in order to provide an aircraft panel for an interior of an aircraft and to a method for making the aircraft panel. The aircraft panel has a sandwich structure with a core section and a covering section as sandwich layers, a prepreg layer and with one switching element fixed in the covering section by the prepreg layer  for activating at least one electrical device of the aircraft (See the Abstract and para.[0001]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., Pub.No.: US 20130122244 A1, in view of Marshall et al., Pub. No.: US 20090059609 A1., further I view of  Thomas et al., Pub. No.: US 20110284689 A1.

Regarding claim 11, Patel et al. discloses the aircraft of claim 10.
Patel et al. is not explicit on “first & second interior area” , however Thomas et al., US 20110284689 A1, teaches AIRCRAFT CABIN PANEL FOR SOUND REDUCTION and discloses,
wherein the interior of the aircraft structure includes a first interior area and a second interior area, and wherein the interior panel forms at least part of a bulkhead that at least partially separates the first interior area from the second interior area ([0081] In a preferred embodiment, in order to reduce the sound input into the interior, a second region is provided that comprises the sandwich construction, wherein the second covering layer in the second region comprises a space-enclosing surface, and the first covering layer forms a rear area of a cabin lining. & [0084] In a preferred embodiment, the panel is a dado panel. & [0085] This term refers, for example, to those panels of a cabin lining, which panels are arranged laterally on the exterior wall” &  [0087] “The cross-section of the hollow space is, for example, a free cross-sectional region, formed by two walls, through which cross-sectional region the air can flow. ...  In relation to the region of the cabin and the region behind the cabin panel, the hollow space represents a passage or connecting duct to guide air. & [0089] “the hollow space is longitudinally directed, with its longitudinal sides extending parallel to the edge region of the panel.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Thomas et al. with the system disclosed by Patel et al.  in order to provide an aircraft cabin panel for sound reduction in an interior space. Also to provide an aircraft interior lining with sound-absorbing and sound-reducing panels. Increased demand for comfort relating to spaces in general is also associated with increased demand for passenger comfort in aircraft, among other things also high demands concerning cabin acoustics in flight (See the Abstract and para.[0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ibrahim; Yakentim M. et al.	US 20190054996 A1	VEHICLE LUMINOUS COMPOSITE FLOOR PANEL
Lang; Steven C. et al.	US 20170021778 A1	PANEL AND METHOD OF MAKING AND USING THE SAME
Gonzalez-Garcia; Ana et al.	US 20150190987 A1	FIRE RESISTANT SUSTAINABLE AIRCRAFT INTERIOR PANELS
Perazzolo; Alessandro et al.	US 20150008281 A1	AIRCRAFT INTERIOR TRIM PANEL, AND AIRCRAFT FITTED WITH SUCH PANELS
appear to anticipate the current invention. See Notice of References cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/DONALD J WALLACE/Primary Examiner, Art Unit 3665